Case 6:19-cv-00227-JDK-JDL Document 79 Filed 06/05/20 Page 1 of 4 PageID #: 1806



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

  QADRIYYAH SABREEN EL’AMIN BNT                       §
  ABDULLAH BEY,                                       §
                                                      §   Case No. 6:19-CV-00227-JDK-JDL
                                                      §
         Plaintiff,                                   §
                                                      §
  v.                                                  §
                                                      §
  JOSEPH HOOD, et al.,                                §
                                                      §
         Defendants.                                  §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

        Plaintiff, Qadriyyah Sabreen El’Amin Bnt Abdullah Bey, proceeding pro se and in forma

 pauperis, initiated this action against Defendants Joseph Hood, Harold Rapsilver, Mayor C.W.

 Williams, and the Wells Police Department. In this action, Plaintiff alleges violations of her

 Fourteenth Amendment and Fourth Amendment rights arising out of a traffic stop that

 occurred on March 25, 2019, near Wells, Texas. Docket No. 10. Plaintiff also asserts state law

 tort claims for intentional infliction of emotional distress, false imprisonment, and trespass

 to property. Id.

        The case was referred to United States Magistrate Judge John D. Love pursuant to

 28 U.S.C. § 636.     On March 30, 2020, Judge Love issued a Report and Recommendation

 (Docket No. 70, the “Report”), recommending that all federal claims be dismissed with prejudice

 and that all state law claims be dismissed without prejudice. The Magistrate Judge further

 recommended that Plaintiff’s motion for summary judgment (Docket No. 58) be denied. Plaintiff

 filed objections to the Report. Docket No. 75.




                                                  1
Case 6:19-cv-00227-JDK-JDL Document 79 Filed 06/05/20 Page 2 of 4 PageID #: 1807



        The Court reviews the objected-to portions of a Report and Recommendation de novo.

 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court examines the entire record and

 makes an independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d

 1415, 1430 (5th Cir. 1996) (en banc), superseded on other grounds by statute,

 28 U.S.C § 636(b)(1) (extending the time to file objections from ten to fourteen days). The Court

 reviews all unobjected-to portions of the Report and Recommendation only for clear error or

 abuse of discretion. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert.

 denied, 492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed,

 the standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

        Applying that standard of review here, the Court concludes that Plaintiff’s objections are

 without merit and that the findings and conclusions of the Magistrate Judge are correct. Plaintiff’s

 primary objection is that the Magistrate Judge did not consider all of her evidence, including her

 affidavits, by failing to rule on her motion for leave to amend. Docket No. 69. Plaintiff’s affidavits

 elaborate on her constitutional claims and further impute liability to the City of Wells, which was

 not named as a defendant in Plaintiff’s complaint. Id. at Docket Nos. 69-1, 69-2. In the Report,

 the Magistrate Judge specifically considered allowing Plaintiff to amend her complaint to add the

 City of Wells and any theories on a failure to supervise or train, but concluded that any further

 amendment would be futile because, considering the evidence, there has been no constitutional

 violation by Defendants. See Docket No. 70 at 6–7, 16 n. 4. Having considered these arguments

 and the evidence presented, the Court agrees with the Magistrate Judge and concludes that Plaintiff

 has failed to establish a constitutional violation and that her federal claims should be dismissed

 with prejudice.




                                                   2
Case 6:19-cv-00227-JDK-JDL Document 79 Filed 06/05/20 Page 3 of 4 PageID #: 1808



          The Magistrate Judge also recommended declining to exercise pendant jurisdiction

 over Plaintiff’s state law claims and dismissing them without prejudice. Docket No. 70 at

 14–15. In her objections, Plaintiff argues that the Court has original jurisdiction over her state

 law claims under 28 U.S.C. § 1332(a), which provides for jurisdiction “of all civil actions

 where the matter in controversy exceeds the sum or value of $75,000” and is between “citizens

 of different States” or between “citizens of a State and citizens or subjects of a foreign state.”

 Docket No. 75 at 17. But “[t]he burden of establishing federal jurisdiction rests on the party

 seeking the federal forum,” and Plaintiff has not met that burden here.                      Howery v. Allstate

 Ins. Co., 243 F.3d 912, 919 (5th Cir. 2001) (internal quotation marks omitted) (“Failure

 adequately to allege the basis for diversity jurisdiction mandates dismissal.”).

          In her complaint, Plaintiff asserts jurisdiction under § 1332 but nowhere alleges the

 citizenship of any party. Docket No. 10 at 2–3. In her objections, Plaintiff states that Defendants

 are citizens of Texas and that she is not currently residing, and has “never resided in[,] the State of

 Texas.” Docket No. 75 at 17. That is insufficient to establish diversity jurisdiction. See, e.g.,

 Howery, 243 F.3d at 920 (dismissing for lack of jurisdiction when the party invoking federal

 jurisdiction failed to plead or present evidence of diversity of the parties); Getty Oil Corp., a Div.

 of Texaco v. Ins. Co. of N. Am., 841 F.2d 1254, 1259 (5th Cir. 1988) (holding that a corporation’s

 allegations of states where it does not have its principal place of business is insufficient to

 affirmatively allege diversity of parties). Elsewhere, Plaintiff claims to be a “De Jure Private

 American National” and “Sovereign Woman” and thus, presumably, not a citizen of any State or

 foreign state. Docket Nos. 58 at 1; 69 at 1; 75 at 1, 14; 77 at 1. 1 But “[c]laims that individuals are


 1
    Plaintiff lists a Kentucky mailing address on her live complaint. See Docket No. 10 at 1. But she also repeatedly
 states that this is a “temporary location,” and she does not claim to have a permanent home or habitation elsewhere in
 Kentucky. See Docket Nos. 10 at 1; 35 at 2, 69-2 at 13. Plaintiff has therefore not shown that she is a citizen of
 Kentucky. See, e.g., Martinez v. Bynum, 461 U.S. 321, 331 (1983) (“In general, the domicile of an individual is his

                                                           3
Case 6:19-cv-00227-JDK-JDL Document 79 Filed 06/05/20 Page 4 of 4 PageID #: 1809



 not citizens of the United States and/or the state in which they reside, but rather solely citizens of

 a sovereign state, have been uniformly rejected by federal courts.” Wells Fargo Bank, N.A. v.

 Parker, 2017 WL 2531748, at *2 (E.D. Tex. June 12, 2017) (citing Sochia v. Federal-Republic’s

 Cent. Gov’t, 2006 WL 3372509, at *5 (W.D. Tex. Nov. 20, 2006); see also United States v.

 Hilgeford, 7 F.3d 1340, 1342 (7th Cir. 1993); United States v. Gerads, 999 F.2d 1255, 1256 (8th

 Cir. 1993). Because Plaintiff has not established diversity jurisdiction over her state law claims,

 the Court agrees with the Magistrate Judge that dismissal of these claims was also proper.

         Accordingly, it is ORDERED that Plaintiff’s objections are OVERRULED and that the

 Magistrate Judge’s Report (Docket No. 70) is ADOPTED as the opinion of this Court.

 Defendants’ motion for summary judgment is GRANTED. Docket No. 57. Plaintiff’s federal

 claims against the Defendants are DISMISSED WITH PREJUDICE, and Plaintiff’s state law

 claims against the Defendants are DISMISSED WITHOUT PREJUDICE.                                    Plaintiff’s

 motion for summary judgment is DENIED. Docket No. 58. All other pending motions are

 DENIED AS MOOT.

           So ORDERED and SIGNED this 5th                  day of June, 2020.



                                                           ___________________________________
                                                           JEREMY D. KERNODLE
                                                           UNITED STATES DISTRICT JUDGE




 true, fixed and permanent home and place of habitation.”); 13E Charles Alan Wright & Arthur R. Miller, Federal
 Practice and Procedure §§ 3611-3612 (3d ed. 2020); see also Gilbert v. David, 235 U.S. 561, 569 (1915).


                                                       4
